PER CURIAM: *
Jorge Abel Ramirez pleaded guilty, pursuant to a written plea agreement, to conspiracy to conduct the affairs of an enterprise through a pattern of racketeering. As part of his plea agreement, Ramirez waived the right to challenge his guilty plea, conviction, and sentence on direct appeal and in any collateral proceeding.
On appeal, Ramirez contends that his sentence is substantively unreasonable. He argues that the waiver in his plea agreement does not bar his sentencing challenge because, during rearraignment, the district court’s inquiry into his understanding of the waiver was inadequate to render his waiver knowing and voluntary. Conversely, the Government seeks to enforce the waiver.
The record, including the plea colloquy, reflects that Ramirez knowingly and voluntarily waived his right to appeal his sentence except in limited circumstances not present in the instant appeal. See United States v. McKinney, 406 F.3d 744, 746 (5th Cir.2005). We find no error, plain or otherwise. See United States v. Oliver, 630 F.3d 397, 411-12 (5th Cir.2011). Ramirez’s appeal is thus barred by the valid waiver.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.